             Case 7:19-cv-09755-VB Document 40 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROL MELTON,                                                   Case No. 7:19-cv-09755-VB

                                 Plaintiff,                     NOTICE OF LIMITED
                                                                APPEARANCE OF PRO BONO
             —against—                                          COUNSEL
POUGHKEEPSIE CITY SCHOOL DISTRICT,

                                Defendant.



To the Clerk of this Court and all parties of record:

       Please enter my appearance as pro bono counsel in this case on behalf of Plaintiff

CAROL MELTON for the limited purpose of taking and defending depositions in the above-

captioned matter. I certify that I am admitted to practice in this Court. I have undertaken this

representation at the request of the New York Legal Assistance Group’s Legal Clinic for Pro Se

Litigants.

Dated: New York, New York                     Respectfully submitted,
       March 23, 2021

                                              /s/ William V. Reiss
                                              William V. Reiss
                                              Robins Kaplan LLP
                                              399 Park Avenue, Suite 3600
                                              New York, NY 10022
                                              Telephone: (212) 980-7400
                                              Fax: (212) 980-7499
                                              Email: wreiss@robinskaplan.com
              Case 7:19-cv-09755-VB Document 40 Filed 03/23/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 23, 2021, I caused a true and correct copy of the foregoing to be

served by electronic means, via the Court’s CM/ECF system on all counsel registered to receive

electronic notices.

                                                            /s/ William V. Reiss
